Citation Nr: 0533547	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-08 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant had active service from April 1998 to 
October 2000, for a total of 29 months and 29 days of active 
service.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the Department of 
Veterans Affairs (VA), Muskogee, Oklahoma Regional Office 
(RO) that denied basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code (Montgomery GI 
Bill).

The case was remanded by the Board to the RO in May 2005 for 
additional development and adjudication.  Following the 
completion of the requested development, a supplemental 
statement of the case was issued in August 2005, and the case 
was returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran served on active duty for 29 months and 29 
days of a 36-month obligation.

2.  The veteran was separated not under adverse conditions 
with an honorable discharge for unsatisfactory performance, 
and did not complete 30 months of a 36-month obligation.

3.  The veteran's DD Form 214 reveals that the veteran was 
discharged involuntarily for cause for unsatisfactory 
performance, under the Separation Code "JHJ".

4.  There is no objective evidence indicating that the 
veteran made contributions to the Chapter 30 educational 
assistance program, or that he ever filed an election to 
receive such benefits as required by procedures established 
by the service department, or that he received voluntary 
separation incentives from the service department.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3011, 3018C (West 2002); 
38 C.F.R. §§ 21.7042, 21.7045 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) 
(2005).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
are relevant to Chapter 51 of Title 38 of the United States 
Code and do not apply in cases 


involving veteran's educational assistance benefits which are 
governed by Chapters 30 and 31.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. 
App. 435 (2004).  Nevertheless, the Board points out that the 
record reflects that the veteran was provided with a copy of 
the appealed December 2002 decision, February 2003 statement 
of the case, May 2004 Board remand, July 2004 supplemental 
statement of the case, May 2005 Board remand, and August 2005 
supplemental statement of the case.  These documents provided 
notification of the information and evidence necessary to 
substantiate this claim, and indicated to the veteran that VA 
would make reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In a 
statement submitted in August 2005, the veteran indicated 
that he had stated his case completely.  As such, there is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.  Thus, as 
all relevant evidence has been obtained, the Board can 
proceed.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background

Most of the basic facts in this case are not in dispute.  The 
veteran entered active service on April 29, 1998, and was 
separated from service on October 27, 2000, after serving 29 
months and 29 days of active duty.  The veteran's DD Form 
214, Certificate of Release or Discharge from Active Duty, 
indicates that he had not completed his first full term of 
service, which he has indicated, and the service department 
has reported, was three years.  The separation code listed on 
his DD Form 214 was "JHJ" and the narrative reason for 
separation was unsatisfactory performance.  

In September 2003, the veteran testified at a hearing before 
the Board and asserted that since the year 2000 was a leap 
year, he should be credited for having been in service for 
the required 30 months since he worked leap year day.  He 
further testified that it was inequitable that his separation 
was for unsatisfactory 


performance when he performed all of the carpentry and 
maintenance tasks that he was called upon to do.  Finally, he 
stated that he put $1,200 of his service pay in towards his 
college benefits under the G.I. Bill, and it would be 
inequitable for him to not receive it at this time.  

Information received from the Air Force in July 2004, 
indicated that the discharge separation was involuntary for 
cause, being unsatisfactory performance.  The Air Force 
representative indicated further that separation code "JHJ" 
is not listed as a qualifying code in Department of Defense 
Instruction (DODI) 1332.36, Preseparation Counseling for 
Military Personnel.  

DODI 1332.36 outlines the preseparation counseling that is 
available to qualifying active duty separating Service 
members so that they may be made aware of the transition 
services and benefits available to assist them and their 
spouses in adjusting to civilian life (paragraph 4.2).  

Under paragraph 6.4 of DODI 1332.36, it is indicated that 
such counseling services and benefits are only available to 
those separating members that the Service departments deems 
eligible.  The Transition Assistance Program counselors are 
charged with using the Service member's projected Separation 
Program Designation code and characterization of service, and 
the chart to help ensure that they correctly counsel Service 
members.

Under paragraph 6.4.5. of DODI 1332.36, it is noted that 
education and training assistance is included as one of the 
prospective possible benefits.  Paragraph 6.4.5.1 states that 
educational benefits under the "Montgomery G.I. Bill" and 
the "Veterans' Educational Assistance Program" are governed 
by the DODI 1332.36.  

Analysis

A threshold requirement for Chapter 30 educational assistance 
is the completion of certain requisite service.  In order to 
be entitled to Chapter 30 educational assistance, an 
individual must first enter active duty after June 30, 1985, 
and in the 


case of an individual whose obligated period of active duty 
is three years or more, serve at least three continuous years 
of active duty.  In the case of an individual whose obligated 
period of active duty is less than three years, that 
individual must serve at least two continuous years of active 
duty.  38 U.S.C.A. § 3011(a)(1)(A)(i) (West 2002) ; 38 C.F.R. 
§ 21.7042(a) (2005).

However, an individual who does not meet the service 
requirements may be eligible for basic educational assistance 
when he or she is discharged or released from active duty for 
certain specified reasons.  These include when an individual 
is discharged or released from active duty for (1) a service-
connected disability, (2) for a medical condition which 
preexisted service on active duty and which the VA determines 
is not service connected, (3) discharge or release under 10 
U.S.C. § 1173 (hardship discharge), (4) for the convenience 
of the Government, (5) involuntarily for the convenience of 
the Government as a result of a reduction in force or (6) for 
a physical or mental condition that was not characterized as 
a disability, but did interfere with an individual's 
performance of duty.  38 U.S.C.A. § 3011(a)(1)(a)(ii) (West 
2002); 38 C.F.R. § 21.7042(a)(5) (2005).  In addition, an 
individual who is discharged or released from active duty for 
the convenience of the Government must complete not less than 
20 months of continuous active duty of the obligated service 
in the case of an individual whose obligated period of 
service is two years, or complete not less than 30 months of 
continuous active duty under the period of obligated service 
in the case of an individual with an obligated period of 
service of at least three years.  38 U.S.C.A. § 
3011(a)(1)(A)(ii) (West 2002); 38 C.F.R. § 20.7042(a)(5)(iv) 
(2005).

The Board's review of the evidence discloses that the veteran 
did not complete the requisite service for basic eligibility 
for Chapter 30 educational assistance.  The veteran enlisted 
on April 29, 1998 and was obligated to perform three years of 
active service, but had served less than that time on active 
duty when he was separated on October 27, 2000.  While the 
record reflects that the veteran did not complete his 
obligated period of active duty of three years or more, he 
was discharged or released from active duty for 
unsatisfactory performance and would have met the service 
requirements for basic eligibility for educational assistance 
had 


he served 30 months of continuous active duty of that period 
of obligated service.  Unfortunately, the veteran served only 
29 months and 29 days, not the required minimum of 30 months.  
Contrary to one of the veteran's allegations, the fact that 
one of the months within the veteran's period of service 
occurred during a leap year is of no consequence.  A full 
month served is just that, regardless of the number of days 
in the calendar month.  

In the alternative, the regulation provides that a service 
member who was involuntarily separated will be eligible for 
educational assistance if he was on active duty either on 
September 30, 1990, or after November 29, 1993, and after 
February 2, 1991, was involuntarily separated, as that term 
is defined in Title 10 U.S.C. § 1141 with an honorable 
discharge.  38 C.F.R. § 21.7045.  The Board observes that 
under 10 U.S.C. § 1141, by "involuntarily separated" is 
generally meant that the individual is discharged under other 
than adverse conditions, as characterized by the service 
department.  10 U.S.C. § 1141.

Further provisions of 38 C.F.R. § 21.7045 include a 
requirement, for those involuntarily separated after October 
23, 1992, and who have earlier chosen not to receive 
educational assistance, to irrevocably withdraw that election 
and make an election to receive educational assistance under 
the program.  The regulation provides that the withdrawal and 
the election must be made, in part, before the involuntary 
separation and pursuant to procedures established by the 
service department.  Further of note, the regulation provides 
that the basic pay of anyone who makes such an irrevocable 
election as previously described is required to be reduced by 
$1,200.  See 38 C.F.R. § 21.7045.

In this case, it is noted that a representative of the 
service department, the United States Air Force, contacted VA 
in July 2004, and indicated that the veteran's separation 
code was not listed as a qualifying code for educational 
benefits under the "Montgomery G.I. Bill" or the "Veterans' 
Educational Assistance Program."  

In this case, there is no evidence indicating, nor has the 
veteran alleged, that he had withdrawn an earlier election 
not to receive educational assistance before his 


involuntary separation, so as to be eligible for Chapter 30 
educational assistance under the alternative provisions for 
such eligibility under 38 C.F.R. § 21.7045.  Although the 
veteran testified that his basic pay had been reduced by 
$1,200 towards his educational benefits under the G.I. Bill, 
there has been no evidence submitted supporting that 
allegation.  

By way of legal analogy, the Board observes that the Court of 
Appeals for Veterans Claims (Court or CAVC) has held that VA 
is prohibited from finding, on any basis other than a service 
department document which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings, therefore, are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In this case, it was a stated finding of the United 
States Air Force that the veteran was not eligible for VA 
educational assistance based upon the status of his 
separation code as reflected in his DD 214.  

Thus, the Board finds that it is dispositive that the service 
department representative stated in July 2004 that the 
veteran was not eligible for educational assistance.  

In conclusion, since the veteran did not have the requisite 
service for Chapter 30 educational benefits when released or 
discharged for unsatisfactory performance, and does not 
otherwise qualify for such benefits under alternative 
provisions available under VA laws and regulations, the Board 
finds that the RO was correct in denying basic eligibility 
for educational assistance under Chapter 30.  While the Board 
acknowledges the veteran's contention regarding the potential 
inequity of having missed the service longevity requirements 
by one day, the eligibility requirements for Chapter 30 
benefits are prescribed by Congress.  Moreover, the service 
department is charged with providing VA with information 
pertinent to the veteran's separation status as it relates to 
eligibility under the Montgomery G.I. Bill.  Neither the RO 
nor the Board is free to ignore laws enacted by Congress and 
the law in this case, and not the evidence, is dispositive of 
the veteran's appeal.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  As such, basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code, is 
not established.


ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


